BUTZEL LONG, a professional corporation 380 Madison Avenue New York, NY 10017 Tel: (212) 818-1110 FAX: (212) 818-0494 e-mail: barrett@butzel.com April 28, 2011 To the Trustees of Aquila Three Peaks Opportunity Growth Fund f/k/a Aquila Rocky Mountain Equity Fund We consent to the incorporation by reference into post-effective amendment No. 21 under the 1933 Act and No. 24 under the 1940 Act of our opinion dated April 29, 2008. Butzel Long, a professional corporation /s/ William L. D. Barrett By:
